Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Mullings, J.), imposed March 1, 2010, on the grounds, inter alia, that the sentence was excessive.
Ordered that the sentence is affirmed.
*758The defendant’s contention that he was denied due process because the Supreme Court failed to hold a hearing to determine whether he violated a term of his plea agreement before sentencing him to an enhanced term of imprisonment is unpreserved for appellate review (see CPL 470.05 [2]; People v Bragg, 96 AD3d 1071 [2012]; People v Arrington, 94 AD3d 903 [2012]; People v Timberlake, 82 AD3d 1134, 1135 [2011]). In any event, since the defendant did not dispute that he violated the plea agreement by failing to return to court on the original sentencing date of June 30, 2009, no hearing was required (see People v Valencia, 3 NY3d 714, 715-716 [2004]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, P.J., Mastro, Dickerson, Lott and Miller, JJ., concur.